ORDER
PER CURIAM.
Todger Jones (Movant) appeals the motion court’s judgment denying his Rule 24.035 motion for post-conviction relief after a hearing. On appeal, Movant contends the motion court clearly erred in denying his claim that his counsel was constitutionally ineffective by failing to object to the charging information as fatally defective.
We have reviewed the briefs of the parties and the record on appeal and conclude the trial court’s determination is not clearly erroneous. Rule 24.035(k). An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).